COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00400-CR


CHRISTOPHER LOVERNE HALL                                            APPELLANTS

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1352298D

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On September 15, 2014, the trial court revoked appellant Christopher

Loverne Hall’s community supervision, adjudicated his guilt for forgery by

possession of a check with intent to pass, and sentenced him to eight months in

state jail. Also on September 15, 2014, the trial court entered its certification of




      1
       See Tex. R. App. P. 47.4.
defendant’s right to appeal. See Tex. R. App. P. 25.2(a)(2). The certification

states that “the defendant has waived the right to appeal.”

      On September 19, 2014, appellant filed a pro se notice of appeal. On

September 24, 2014, we notified appellant and his trial counsel that the

certification indicating that he had waived the right to appeal had been filed in this

court and that this appeal could be dismissed unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

See Tex. R. App. P. 25.2(d), 44.3. No response has been filed. Because the

trial court’s certification affirmatively shows that appellant has waived the right to

appeal, we dismiss the appeal. See Tex. R. App. P. 43.2(f); Hill v. State, 929
S.W.2d 607, 609 (Tex. App.—Waco 1996, no pet.).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 13, 2014




                                          2